* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 745, n. 21.
James Jones was convicted and sentenced to the penitentiary for life for the murder of Johnnie McBee, and appeals to this court.
We have reviewed the record in the case, and find that the testimony offered by the state was sufficient to sustain the verdict of the jury.
It is true there was a conflict in the testimony as to whether or not the killing was in self-defense, but the jury decided the dispute in favor of the state.
Reversal is urged by the appellant upon one ground alone, and that is that the court erred in permitting the state to introduce before the jury a certain map of the surroundings and inanimate objects at the place where the homicide was committed. The complaint seems to be that the map was inadmissible, because it located "persons in the field and other matters on there that are not permanent fixtures, and of necessity were entered by the witness on hearsay testimony" (quoting from appellant's brief).
The basis of the contention of counsel for the appellant appears to be founded upon the rule announced in Fore v.State, 75 Miss. 727, 23 So. 710, in which it was held that:
"Photographs which are mere artistic reproductions of situations planned by the state's chief witness, although taken at the place of the homicide, are not admissible in evidence."
We do not think the rule announced in the Fore case, supra,
is applicable to the case at bar, for the reason that the map introduced in the instant case was identified by the testimony of witnesses as being a fair representation of the grounds, surroundings, and inanimate objects located at the place of the homicide. This map was shown to have been drawn by persons who measured the ground, ditches, fields, and such inanimate objects and conditions, and it was not a photograph or map purporting to show how the tragical occurrence took place; and the hearsay *Page 536 
testimony complained of by appellant with reference to the location of the inanimate objects, distances, and surroundings on the map was not objectionable, because it was information given and substantiated, under oath, at the trial; it was subject to dispute, and the correctness of the map offered to the jury was a question to be decided by the jury, from the testimony of witnesses showing the locus in quo.
Therefore the Fore case, in which photographs were erroneously admitted, is very much unlike the case at bar, because of the difference pointed out above.
We do not think there is any merit in the contention of counsel for appellant in reference to the introduction of the map involved herein, and as there are no other errors assigned which are reversible, we are of the opinion that the judgment of the lower court should be affirmed.
Affirmed.